In this proceeding to discipline an attorney upon charges of professional misconduct, respondent has failed to appear or to answer the petition herein containing the charges, although the time to do so has expired. Respondent was personally served in this matter. Respondent was also personally served with an order to show cause dated January 30, 1981 and returnable February 11, 1981, said order to show cause requesting a default judgment in this matter and respondent has again failed to appear or answer. The respondent was admitted to practice by this court on October 10, 1955. The charges, generally stated, are that respondent failed to return or account for an escrow fund of $2,500 and converted most of this money to his own use; that respondent grossly neglected a legal matter entrusted to him; and that respondent failed to co-operate with the Grievance Committee in its investigation of these complaints. The charges, if established, would require respondent’s disbarment. Since he has chosen not to deny the charges and not even to appear in this proceeding, the charges must be deemed established. Petitioner’s motion is therefore granted. Respondent is unfit to be a member of the Bar. He is disbarred and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith. Mollen, P.J., Hopkins, Damiani, Titone and Lazer, JJ., concur.